81 F.3d 153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martha A. WILLIAMS, Plaintiff-Appellant,v.COMMONWEALTH of Virginia, Department of Social Services;Larry D. Jackson, Individually and in his official capacityas Commissioner of Social Services of the Commonwealth;Harold Hobson, Individually and in his official capacity asManager of Employee Relations of the Commonwealth ofVirginia Department of Social Services;  Eddie L. Perry,Individually and in his official capacity as Director ofHuman Resources of the Commonwealth of Virginia Departmentof Social Services;  Gloria J. Anderson, Individually and inher official capacity as Training Manager for Division ofChild Support Enforcement of the Commonwealth of VirginiaDepartment of Social Services, Defendants-Appellees.
No. 94-2437.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 29, 1996.Decided March 28, 1996.

ARGUED:  Harris Dewey Butler, III, BUTLER, MACON, WILLIAMS, PANTELE & LOWNDES, Richmond, Virginia, for Appellant.   William Gatling Atkinson, Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.   ON BRIEF:  Nancy Lang Lowndes, BUTLER, MACON, WILLIAMS, PANTELE & LOWNDES, Richmond, Virginia, for Appellant.   James S. Gilmore, III, Attorney General of Virginia, Catherine C. Hammond, Deputy Attorney General, Neil A.G. McPhie, Senior Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Martha Williams appeals (1) the order dated September 15, 1994, granting partial summary judgment to the Commonwealth of Virginia, and (2) the order dated October 18, 1994,* granting judgment as a matter of law in the Commonwealth's favor.   Our review of the record and the arguments of counsel disclose that the appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.   Williams v. Comm. of Virginia, Dep't of Social Services, No. 3:93CV688 (E.D. Va.  Sept. 15, 1994 & Aug. 21, 1995) (memorandum opinions).


2
AFFIRMED.



*
 The district court initially entered an order granting judgment as a matter of law on October 18, 1994, and noted therein that a written opinion would follow.   When the memorandum opinion was issued on August 21, 1995, the court entered a "Final Order" again granting judgment as a matter of law and dismissing the case